DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 2 is objected to because of the following informalities:
Claim 2, line 9, “the slider” should be - - the dock slider - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN205682635, cited by applicant).
Regarding claim 1, Zhang discloses a dock slider, comprising: 
a guide column (see annotated Fig. 3); 
wherein an upper wing plate and a lower wing plate are connected by the guide column; the guide column is provided on a front end side of the dock slider; a space formed between the upper wing plate and the lower wing plate forms a sliding groove; an upper guide plate is downwardly and vertically provided from a left edge and a right edge of the upper wing plate, respectively; the upper guide plate is configured to limit a sliding direction of the dock slider; a lower guide plate is upwardly and vertically provided from a 
Regarding claim 2, Zhang discloses, wherein, the upper limit portion comprises two upper clasping bodies, wherein the two upper clasping bodies are symmetrically arranged with respect to a center line of the upper wing plate, and the lower limit portion comprises two lower clasping bodies, wherein the two lower clasping bodies are symmetrically arranged with respect to a center line of the lower wing plate (see annotated Fig. 1); and 
the limit cavity is rectangular and configured to limit a lateral movement of the rear end side of the slider (see annotated Fig. 1). 
Regarding claim 3, Zhang discloses, wherein, each upper clasping body of the two upper clasping bodies comprises an upper connecting piece; an upper blocking piece and an upper side blocking piece are connected and fixed by the upper connecting piece (see annotated Fig. 2); and 
the upper wing plate smoothly extends in a direction away from both the rear end side of the dock slider and a surface of the upper wing plate to form the upper blocking piece; the upper guide plate extends away from the rear end side of the dock slider to form the upper side blocking piece corresponding to an outer edge of the upper blocking piece; the upper connecting piece is arranged between the upper blocking piece and the upper side blocking piece and arranged corresponding to the outer edge of the upper blocking piece (see annotated Fig. 2). 
 Regarding claim 4, Zhang discloses, wherein, each lower clasping body of the two lower clasping bodies comprises a lower connecting piece; a lower blocking piece and a lower side blocking piece are connected and fixed by the lower connecting piece (see annotated Fig. 2); and 

Regarding claim 5, Zhang discloses, wherein, an end of the upper side blocking piece is gradually contracted toward the upper wing plate and connected to the upper connecting piece to form an upper sliding outer arc surface (see annotated Fig. 2). 
Regarding claim 6, Zhang discloses, wherein, an end of the lower side blocking piece is gradually contracted toward the lower wing plate and connected to the lower connecting piece to form a lower sliding outer arc surface (see annotated Fig. 2). 
Regarding claim 7, Zhang discloses, wherein, an upper sliding strip is provided on an inner side of the upper guide plate along the sliding direction of the dock slider; the upper sliding strip is connected to both the upper guide plate and the upper wing plate; ends of the upper sliding strip are gradually contracted toward the rear end side of the dock slider to form two upper sliding inner arc surfaces (see annotated Figs. 1 and 3); and 
a lower sliding strip is provided on an inner side of the lower guide plate along the sliding direction of the dock slider; the lower sliding strip is connected to both the lower guide plate and the lower wing plate; ends of the lower sliding strip are gradually contracted toward the rear end side of the dock slider to form two lower sliding inner arc surfaces (see annotated Figs. 1 and 3). 
Regarding claim 8, Zhang discloses, wherein, a portion of the upper wing plate between the two upper sliding inner arc surfaces is provided with an upper rear end slope configured to facilitate sliding the dock slider; the upper rear end slope is a first smooth arc-shaped end surface, wherein an inner surface of the upper wing plate is gradually contracted toward an outer surface of the upper wing plate to form the first smooth arc-shaped end surface (see annotated Fig. 2); and 

Regarding claim 10, Zhang discloses, wherein, the upper wing plate is provided with a through hole, wherein the through hole penetrates from a surface of the upper wing plate to the sliding groove (see annotated Fig. 3).  
Regarding claim 11, Zhang discloses, wherein, each lower clasping body of the two lower clasping bodies comprises a lower connecting piece; a lower blocking piece and a lower side blocking piece are connected and fixed by the lower connecting piece (see annotated Fig. 2); and 
the lower wing plate smoothly extends in a direction away from both the rear end side of the dock slider and a surface of the lower wing plate to form the lower blocking piece; the lower guide plate extends away from the rear end side of the dock slider to form the lower side blocking piece corresponding to an outer edge of the lower blocking piece; the lower connecting piece is arranged between the lower blocking piece and the lower side blocking piece and arranged corresponding to the outer edge of the lower blocking piece (see annotated Fig. 2).  

    PNG
    media_image1.png
    479
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    710
    694
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    754
    501
    media_image3.png
    Greyscale

Allowable Subject Matter

Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677